              Case 2:20-cv-00983-TSZ Document 43 Filed 04/09/21 Page 1 of 2




 1                                                             HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     HUNTERS CAPITAL, LLC, a Washington
10   limited liability company, NORTHWEST           Case No. 20-cv-00983
     LIQUOR AND WINE LLC, a Washington
11   limited liability company, SRJ                 CITY OF SEATTLE’S NOTICE OF
     ENTERPRISES, d/b/a CAR TENDER, a               ASSOCIATION OF COUNSEL
12   Washington corporation, THE RICHMARK
     COMPANY d/b/a RICHMARK LABEL, a                CLERK’S ACTION REQUIRED
13   Washington company, SAGE PHYSICAL
     THERAPY PLLC, a Washington professional
14   limited liability company, KATHLEEN
     CAPLES, an individual, ONYX
15   HOMEOWNERS ASSOCIATION, a
     Washington registered homeowners
16   association, WADE BILLER, an individual,
     MADRONA REAL ESTATE SERVICES
17   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS IV
18   LLC, a Washington limited liability company,
     MADRONA REAL ESTATE INVESTORS VI
19   LLC, a Washington limited liability company,
     12TH AND PIKE ASSOCIATES LLC, a
20   Washington limited liability company,
     REDSIDE PARTNERS LLC, a Washington
21   limited liability company, MAGDALENA
     SKY, an individual, OLIVE ST
22   APARTMENTS LLC, a Washington limited
     liability corporation, and BERGMAN’S LOCK
23   AND KEY SERVICES LLC, a Washington
     limited liability company, on behalf of
24   themselves and others similarly situated,

25                       Plaintiffs,


     NOTICE OF ASSOCIATION OF COUNSEL - 1                                        LAW OFFICES
                                                                 HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 20-cv-00983)                                             999 THIRD AVENUE, SUITE 4400
                                                                        SEATTLE, WASHINGTON 98104
                                                                     TEL (206) 623-1700 FAX (206) 623-8717
               Case 2:20-cv-00983-TSZ Document 43 Filed 04/09/21 Page 2 of 2




 1              v.

 2   CITY OF SEATTLE,

 3                          Defendant.

 4

 5   TO:    THE CLERK OF THE COURT; and

 6   TO:    ALL PARTIES OF RECORDS AND THEIR ATTORNEYS.

 7          PLEASE TAKE NOTICE that the undersigned counsel, Caitlin B. Pratt of the law firm

 8   Harrigan Leyh Farmer & Thomsen LLP, hereby associates with Joseph Groshong and Carolyn

 9   Boies of the Seattle City Attorney’s Office on behalf of the City of Seattle in the above-captioned

10   action, and request that service of all papers and pleadings herein, except original process, also be

11   made upon the undersigned at the address stated below.

12          DATED this 9th day of April, 2021.

13                                                  HARRIGAN LEYH FARMER & THOMSEN LLP

14
                                                    By: s/ Caitlin B. Pratt
15                                                      Caitlin B. Pratt, WSBA #48422
                                                        999 Third Avenue, Suite 4400
16
                                                        Seattle, WA 98104
17                                                      Tel: (206) 623-1700
                                                        Fax: (206) 623-8717
18                                                      caitlinp@harriganleyh.com

19                                                  Attorney for City of Seattle

20

21

22

23

24

25


     NOTICE OF ASSOCIATION OF COUNSEL - 2                                               LAW OFFICES
                                                                        HARRIGAN LEYH FARMER & THOMSEN LLP
     (Case No. 20-cv-00983)                                                    999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
                                                                            TEL (206) 623-1700 FAX (206) 623-8717
